ON REHEARING.
Day, J.
Upon the petition of defendants a rehearing was .granted in this cause. At the June Term, 1876, the plaintiff replied to the petition, and the cause was again submitted.
The principal question in this case is whether the assessment and sale were by a description sufficiently certain and definite to authorize the execution of the deed, under which defendant claims title to the land. It is admitted that the description in the deed is definite and certain. The defendants insist that the deed is authorized by the assessment and sale.
The land was sold in 1870, for the delinquent taxes of 1869. It is described in the tax list as follows: “Owner’s name, John I. Blair, in S. E. S. W. Sec. 2, tp. 83, range 24,15 acres. The treasurer who conducted the tax sale testifies • that the land was sold by the description as shown in the tax list. The deed conveys 15 acres in the south side, S. E. quarter of the S. W. quarter of said section. If it appears from the evidence and the pleadings that John I. Blair, owned only 15 acres in the S. E. S. W. section 2, and that these 15 acres were on the south side of said forty acres, then the assessment and sale of 15-acres owned by John I. Blair in said forty, was an assessment and sale in fact of 15 acres in the south side of said forty, and authorized the execution of the deed. Let us see whether it appears from the pleadings and proofs that John I. Blair, at the time of the assessment, owned but 15 acres in the forty in question, and that on the south side.
This action was commenced on the 4th day of November, 1873.
The petition alleges that the plaintiff is now (on the 4th of *150November, 1873, when the action was commenced), and has been since about the 24th day of July, A. D. 1871, the owner of the land in the S. E. S. W. quarter of section two, which lies south of the Cedar Eapids & Missouri Eiver Eailroad, passing through the said quarter quarter section, containing about twenty acres, and the remainder of the quarter quarter section above mentioned is occupied by the Cedar Eapids & Missouri Eiver Eailroad Company with its railroad track and right of way, and the town site of the town of Ames, which embraces all'of said tract north of the railroad.
The defendant, Scott, testified: “I am acquainted with the location of the land and have been familiar with it for about ten years; the remainder of the forty acres in which this tract is located is laid off as the town plat and built up as the town of Ames, and used for the depot and right of way of the railroad ; the railroad runs on the north line of the fifteen acres.” These allegations in the petition and this testimony of Scott contain all that there is upon the subject of the ownership of the forty in question. Now, suppose everything be conceded for these allegations and this testimony, that can by possibility be claimed for them; suppose it be admitted that in November, 1873, when this action was commenced, and in April, 1874, when, Scott testified, the whole of the forty acres in question, except fifteen acres in the south side, was laid off in the town of Ames, and occupied by the track of the Cedar Eapids & Missouri Eiver Eailroad; what do these facts prove? Simply that in 1873 or in 1874, Blair could not have owned any portion of this forty except fifteen acres in the •south side. They prove nothing as to the ownership of the forty in 1869, when the assessment was made, or in 1870, when the sale was made. This court cannot take judicial notice of the time' when the town of Ames was laid out, and the Cedar Eapids & Missouri Eiver Eailroad was constructed through this land. For aught that appears when this land was assessed John I. Blair owned the whole forty, or none of it. It does not, therefore, ajopear, that an assessment of fifteen acres owned by John I. Blair, in the S. E. S. ~W. Sec. 2, refers to any particular portion of the forty. The assessment and *151sale were indefinite, and they conferred no authority to deed fifteen acres in the south side of S. E. S. W. Sec. 2.
3. —: -; proof611 °£ II. It is claimed, however, that the deed makes out at least a prima facie case, and casts the whole burdén of proof upon the party assailing it, and that he must affirmatively establish the insufficiency of the assessment and sale. It is true the tax deed does make out a prima facie case. The party claiming under a tax deed needs do no more in the first instance, than produce his deed, duly executed; he needs not prove an assessment and a sale. The burden of proof is upon the party defending against the tax deed, to prove the want of a legal assessment and sale; but when the assessment was introduced in this case it showed that the land which the defendant Scott claims passed to him under his purchase, and which was deeded to him as fifteen acres in the south side of the forty, was assessed only as fifteen acres owned by John I. Blair, in the forty. This being the only assessment made, the proof of it established, prima facie, that there was no assessment of the land described in the tax deed, and shifted to the party claiming under the deed, the burden of proving that the fifteen acres assessed was the same as that deeded.
If the deed had been simply such as the. assessment and sale authorized, it would have described the land as the fifteen acres in the S. E. S. W. Sec. 2, owned in 1869 by John I. Blair. It is very plain that it would be incumbent upon any one, asserting a claim to a specific fifteen acres of land under such a deed, to prove that the land he claims was owned in 1869 by John I. Blair, and that it was conveyed by the designation in the deed.
It seems to us to be equally clear that it is not competent for the treasurer, by simply putting an unauthorized description in the tax deed, to relieve the holder of the tax title of a burden which otherwise would be cast upon him, and throw upon the original owner a burden which otherwise he would not have to bear. We feel satisfied that when an assessment was introduced, which could refer to no specific property unless aided by extrinsic proof, it was incumbent upon the party *152claiming a right under such assessment, to furnish the extrinsic proof necessary to establish its validity.
It follows that, whether or not the evidence warrants the affirmative finding that plaintiff owned twenty-four acres in the forty in question, the conclusion reached in the foregoing opinion is right, and must be adhered to. The judgment of the court below is
Reversed.